FILED
                             NOT FOR PUBLICATION                             MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10068

               Plaintiff - Appellee,             D.C. No. 2:05-CR-00170-JCM

   v.
                                                 MEMORANDUM *
 FRED ROBISON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                      James C. Mahan, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Fred Robison appeals from the 120-month sentence imposed following a

guilty-plea conviction for conspiracy to possess with intent to distribute and to

distribute a controlled substance, in violation of 21 U.S.C. § 846. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Robison contends that trial counsel was ineffective for failing to further

investigate whether he was eligible for safety-valve relief. The record in this case

is sufficiently developed for us to determine that Robison did not receive

ineffective assistance of counsel. See United States v. Labrada-Bustamante, 428
F.3d 1252, 1260-61 (9th Cir. 2005). Specifically, the record reflects that counsel

investigated the validity of the prior conviction that made him ineligible for safety

valve consideration, and undertook a great deal of effort to attack the conviction in

state court. Because Robison fails to demonstrate that counsel’s performance was

deficient, his claim fails. See Strickland v. Washington, 466 U.S. 668, 687-90

(1984).

       AFFIRMED.




AK/Research                                2                                    09-10068